
	

114 HR 4994 IH: Veterans Pensions Protection Act of 2016
U.S. House of Representatives
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4994
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2016
			Mr. Hastings (for himself, Ms. Bordallo, Ms. Clarke of New York, Mr. Conyers, Mr. DeSaulnier, Mr. Deutch, Ms. Frankel of Florida, Mr. Grayson, Mr. Grijalva, Mr. Gutiérrez, Mr. Higgins, Mr. Honda, Ms. Jackson Lee, Mr. Jones, Mr. Lipinski, Mr. Lowenthal, Mr. McGovern, Ms. Norton, Mrs. Radewagen, Mr. Rangel, Mr. Rooney of Florida, Mr. Rush, Mr. Sablan, Ms. Schakowsky, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to exempt reimbursements of certain medical expenses and
			 other payments related to accident, theft, loss, or casualty loss from
			 determinations of annual income with respect to pensions for veterans and
			 surviving spouses and children of veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Pensions Protection Act of 2016. 2.Exclusion of certain reimbursements of medical expenses and other payments from determination of annual income with respect to pensions for veterans and surviving spouses and children of veterans (a)In generalSection 1503(a) of title 38, United States Code, is amended—
 (1)by redesignating paragraphs (6) through (12) as paragraphs (7) through (13), respectively; and (2)by inserting after paragraph (5) the following new paragraph (6):
					
 (6)payments regarding— (A)reimbursements of any kind (including insurance settlement payments) for medical expenses resulting from any accident, theft, loss, or casualty loss (as defined by the Secretary), but the amount excluded under this clause shall not exceed the costs of medical care provided to the victim of the accident, theft, loss, or casualty loss; and
 (B)pain and suffering (including insurance settlement payments and general damages awarded by a court) related to an accident, theft, loss, or casualty loss, but the amount excluded under this subparagraph shall not exceed an amount determined by the Secretary on a case-by-case basis;.
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act.
			
